DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 10/14/2019.

Claim Objections
Claim 20 is objected to because of the following informalities:  “wherein process further comprises” should be “wherein the process further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, it recite(s) concepts performed in the mind including determining an identity of a VP (virtualization partition), determining a VP is unavailable, and instructing a virtualization layer to render the VP available. 
This judicial exception is not integrated into a practical application because the determining and instructing, under its broadest reasonable interpretation, covers performances of the limitations in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites executing a VP by a virtualization layer, storing an association between the VP, and receiving an event.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because executing a VP by a virtualization layer, storing an association between the VP, and receiving an event amounts to insignificant extra-solution activity (See MPEP 2106.05(g)). 
Regarding claim 2, it further limits the virtualization partition to contain an engine that manages execution of the container.  However, this amounts to well-understood, routine, and conventional activity (See Cropper (US 2017/0063722) at ¶ 13).  Accordingly, it does not amount to significantly more than an abstract idea.
See Dong (US 2016/0203012) at ¶ 18).  Accordingly, it does not amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8-9, 13-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2016/0203012).

Regarding claim 17, Dong teaches: Computer storage hardware storing information configured to cause one or more computers to perform a process, the process comprising: 
receiving, by a background task virtualization module, a signal of an event associated with a background task of an application in a virtualization partition (VP) (¶ 39, “the VMM 112 may be adapted to transition the virtual machine 115 from a foreground state to a background state at the computing device 100—for example, host operating system 114 and/or an application executed thereby may transition from the background state to the foreground state”), wherein the background task virtualization module does not execute in the VP (¶ 30, “the guest operating system 116 may use paravirtualization to cooperatively work with VMM 112 to ask for different power state operations”); 
finding, by the background task virtualization module, an identifier of the VP based on the signal of the event (¶ 37, “the smart virtual machine power manager 111 may issue a request to the VMM 112 to cause a reduction in processor 118 cycles consumed by the virtual machine 115”); 
communicating, by the background task virtualization module, the identifier of the VP to a virtualization module (¶ 37, “In an embodiment in which the VMM 112 is a hypervisor, the request from the smart virtual machine power manager 111 to the hypervisor 112 may be a hypercall”); and 
based on receiving the identifier, transitioning the VP from a first state to a second state, the transitioning performed by the virtualization module, wherein the first state comprises a low-power state, a paused state, or a suspended state, and wherein the second state comprises a state where the VP is executing (¶ 20, “In response to at least one event associated with the virtual machine, the computing device may unfreeze the virtual machine so that the virtual machine may execute one or more processes to handle the event”).
Dong does not expressly disclose an identifier of a virtualization partition; however, a person having ordinary skill would have found an identifier of a virtualization partition obvious in view of Dong’s disclosure of a request to a virtual machine manager (VMM) to cause a power management action regarding virtual machine 115 (¶ 37).  

receiving a request from the application to register the background task, and based thereon storing, by the background task virtualization module, an indication of the background task, wherein the identifier of the VP is found from the indication of the background task (¶ 29, “A scheduler may allocate time slots for one or more processes (e.g., threads) based on, for example, a scheduling policy and/or resource availability. Similarly, a memory manager processes requests for memory (e.g., main memory 110) and allocates memory based on, for example, a memory allocation policy and/or resource availability”).

Regarding claim 20, Dong teaches: process further comprises accessing background task registrations, wherein the background registrations comprise respective priorities or weights, and wherein decisions to execute VPs are based on the priorities or weights (¶ 50, “a foreground state may indicate that instructions issued by that foreground operating system (i.e., the host operating system 315 or the guest operating system 310) are associated with a high priority in a scheduler (not shown)—for example, a topmost window on the display 302, a component having focus (e.g., a window of an operating system selected to receive input through a gesture-recognition display 302)”).

Claim(s) 1 and 9 correspond(s) to claim(s) 17, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

the VP comprises a virtual machine, and wherein the virtualization layer comprises a hypervisor that manages execution of the VM (¶ 18, “The computing device may include one or more components to manage the virtual machine, such as a virtual machine monitor or hypervisor”).

Regarding claim 8, Dong teaches: the virtualization layer provides VP communication channels for inter-process communication (¶ 44, “the communications circuitry 215 may be coupled with the antennas 220 to facilitate over-the-air communication of signals to/from the communication module 200”), each VP communication channel having an endpoint in a given VP and an endpoint in a process outside of the given VP, and wherein a VP communication channel is used to either (i) convey the background task registration from the VP to the a background task service executing outside of the VP, or (ii) activate the application based on the background task event (¶ 45, “The transmitter circuitry 205 may be coupled with the communications circuitry 215 and may be configured to provide signals to the communications circuitry 215 for transmission by the antennas 220”).

Regarding claim 13, Dong teaches: causing the VP to enter a state of executing comprises waking the VP, removing the VP from a low-power state, or scheduling execution time for the VP (¶ 20, “In response to at least one event associated with the virtual machine, the computing device may unfreeze the virtual .

Regarding claim 14, Dong teaches: storing indicia of the background task in the VP; and when the VP begins executing, based on the indicia of the background task, configuring a service outside of the VP with a new association between an identifier of the VP and an identifier of the event corresponding to the background task (¶ 29, “A scheduler may allocate time slots for one or more processes (e.g., threads) based on, for example, a scheduling policy and/or resource availability. Similarly, a memory manager processes requests for memory (e.g., main memory 110) and allocates memory based on, for example, a memory allocation policy and/or resource availability”).

Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, as applied above, and further in view of Bourke (US 2014/0047323).

Regarding claim 18, Dong do not teach, however, Bourke teaches: further based on the signal, triggering a response to the event by an application in the VP (claim 2, “provide an alert message to the alert platform application in response to an alert event, where the alert comprises alert data comprising an alert ID, display metadata, and application data”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of further based on the signal, triggering a response to the event by an application in the VP, as taught by Bourke, in the same way to the method of claim 17, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “managing alerts from multiple applications and more specifically to software applications that manage alerts from a variety of local applications”, as indicated by Bourke (¶ 2).

Regarding claim 15, Dong do not teach, however, Bourke teaches: the request for the background task comprises alarm configuration, wherein the process further comprises arming a timer alarm outside of the VP based on the alarm configuration, wherein the event comprises firing of the timer alarm (¶ 7, “execution of the executable instructions in the background page file within the virtual machine causes the cross-platform application to request alert data from the alert platform application”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the request for the background task comprises alarm configuration, wherein the process further comprises arming a timer alarm outside of the VP based on the alarm configuration, wherein the event comprises firing of the timer alarm, as taught by Bourke, in the same way to the method of claim 17, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “managing alerts from multiple applications and more specifically to software 

Regarding claim 16, Dong teaches: the action taken by the VP occurs at an entry point in the application that the application specified in association with requesting the background task (¶ 64, “In an embodiment, operation 610 may comprise reducing a frequency of interrupts associated with the virtual machine, which may facilitate entry of the processor into a low power state (e.g., from C1 to C7).”).

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, as applied above, and further in view of Cropper (US 2017/0063722).

Regarding claim 2, Dong do not teach, however, Cropper teaches: the VP comprises a container and the virtualization layer comprises a container engine that manages execution of the container (¶ 13, “Containers and virtual machines may be considered complementary technologies as container engines can run in virtual machines and new virtual machines can be quickly deployed when requested/required”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the VP comprises a container and the virtualization layer comprises a container engine that manages execution of the container, as taught by Cropper, in the same way to the virtualization partition, as taught by Dong. Both inventions are in the field of running 

Regarding claim 10, Dong do not teach, however, Cropper teaches: the computing device comprises a host and a cloud service, and wherein the cloud service executes the VPs (¶ 3, “Disclosed aspects include operations for placement or ongoing performance benefits related to software containers in a cloud environment”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the computing device comprises a host and a cloud service, and wherein the cloud service executes the VPs, as taught by Cropper, in the same way to the virtualization partition, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “ongoing performance benefits related to software containers in a cloud environment”, as indicated by Cropper (¶ 3).

Claim(s) 4-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, as applied above, and further in view of Collison (US 2011/0265077).

Regarding claim 4, Dong do not teach, however, Collison teaches: calling, by the application, a procedure to submit the background task registration; and responding, by a background task service executing outside of the VP, to the submission of the background task registration by forming and storing the association between the VP and the background task registration (¶ 14, “Web application 125 can access a set of base services 128 (e.g., run in one or more virtual machines) provided by cloud computing environment 112 as well as third-party services such as those that may be provided directly by service provider 102 (e.g., custom database 104, CRM service 106, etc.). For example, a relational database service (e.g., MySQL, etc.), monitoring service, background task scheduler”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of calling, by the application, a procedure to submit the background task registration; and responding, by a background task service executing outside of the VP, to the submission of the background task registration by forming and storing the association between the VP and the background task registration, as taught by Collison, in the same way to the virtualization partition, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in “facilitating the updating of web applications to a cloud computing environment”, as indicated by Collison (¶ 3).

Regarding claim 5, Dong teaches: the responding to the background task event comprises triggering activation of the application (¶ 20, “In response to at least one event associated with the virtual machine, the computing device may unfreeze the virtual machine so that the virtual machine may execute one or more processes to handle the event”).

Regarding claim 6, Dong teaches: activation information for activating the application is persistently stored in the VP, and the activation is triggered within the VP according to the activation information (¶ 54, “instructions to execute one or more threads or processes are received, the scheduler 441 may add the one or more threads or processes to a queue”).

Regarding claim 7, Dong teaches: activation information for activating the application is persistently stored by the background task service, and the activation is triggered by the background task service according to the activation information (¶ 54, “instructions to execute one or more threads or processes are received, the scheduler 441 may add the one or more threads or processes to a queue”).

Claim(s) 11 correspond(s) to claim(s) 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, as applied above, and further in view of Bak (US 2017/0286153).

Regarding claim 12, Dong do not teach, however, Bak teaches: the application is triggered with a Remote Procedure Call (RPC) invocation (¶ 27, “Other triggers .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the application is triggered with a Remote Procedure Call (RPC) invocation, as taught by Bak, in the same way to the virtualization partition, as taught by Dong. Both inventions are in the field of running applications on virtual machines, and combining them would have predictably resulted in a system configured to “reduce the pressure a container exerts on system resources when paused”, as indicated by Bak (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199